DETAILED ACTION
Re Application No. 16/843004, this action responds to the RCE dated 03/09/2022.
At this point, 1, 10, and 19 have been amended.  Claims 8 and 17 have been cancelled.  Claims 1-7, 9-16, and 18-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  The language “all first storage segments in the storage area” (e.g. claim 1, line 14) suggests that there are multiple first storage segments; however, there is only explicit antecedent basis for “the storage area comprising a first storage segment” (e.g. claim 1, lines 2-3), which suggests that there is only a single first storage element.  Applicant is respectfully requested to use consistent language in the claims, such as by either 1) reciting “one or more first storage elements” or “a plurality of first storage elements”, or 2) by limiting the determination to data stored in “the first storage segment”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagal (US 2014/0188819 A1) in view of Dorward et al (US 2003/0018878 A1), further in view of Li et al (US 2012/0066443 A1).

Re claim 1, Bagal discloses the following:
A method for data deduplication, comprising: (p. 7, ¶ 68).  The storage system is deduplicated;
allocating a storage area in a storage device, the storage area comprising a first storage segment for storing an incompressible data block and a second storage segment for storing a compressed data block, a first size of the first storage segment being greater than a second size of the second storage segment (Fig. 1C; p. 2, ¶ 21-22).  The storage area contains areas for storing both compressed and uncompressed (incompressible) blocks (Fig. 1C).  The compressed blocks take up less space than the uncompressed blocks (first size of the first storage segment being greater than a second size of the second storage segment;
in response to receiving a write request, determining whether a data block to which the write request is related is compressible (p. 2, ¶ 21-22).  In response to receiving a request to write data, the system determines whether a data block is highly compressible (compressible);
determining that the data block is incompressible (p. 6, ¶ 63).  If it is determined that there are insufficient gains from compression (i.e. the block is incompressible), then it is stored uncompressed;
storing the first data segment in the first storage segment through a deduplication operation (p. 7, ¶ 68).  Deduplication is applied to stored data blocks, whether compressed or uncompressed;
allocating a new storage area in the storage device (¶ 24).  In the situation when an existing file is overly compressed, a new file is created (allocated);
the new storage area including a first storage element for storing an incompressible data block and a second storage element for storing a compressed data block (Fig. 1C).  A new cold data file includes a first storage area (element) for storing an uncompressed data block, and a second storage area (element) for storing a compressed data block.

Bagal discloses a header for compressed data blocks, but does not specifically disclose adding header information to an incompressible block.

Dorward discloses that in response to determining that the data block is incompressible, adding header information to the data block to generate a first data segment of the first size; and (p. 4, ¶ 48).  The blocks contain headers indicating whether data was compressed and if so, what method was used.  In the case of an incompressible block, the header contains an indication that the block is not compressed (adding header information).  The first size is the size of the incompressible data block plus the size of the header.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression header system of Bagal to store header information for both compressed and uncompressed data blocks, because it would be applying a known method to improve a similar method in the same way.  Bagal discloses a data compression system which stores block info for compressed blocks in a header.  Dorward also discloses a data compression system, which has been improved in a similar way to the claimed invention, to include header information for both compressed and uncompressed blocks.  It would have been obvious to one having ordinary skill in the art to apply the header for both compressed and uncompressed data from Dorward to the data compression of Bagal, because it would yield the predictable improvement of providing additional metadata along with uncompressed data.



Li discloses in response to determining that all first storage segments in the storage area are unavailable due to data already being stored in all first storage segments in the storage area, allocating a new storage area in the storage device (¶ 21).  When all the segments of a block (storage area) is full, a new block (new storage area) is selected for storage.  Any first storage segments in the block are full, because all segments in the block are full.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage system of Bagal and Dorward to select new blocks (storage areas) when existing blocks (storage areas) are full, as in Li, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Bagal (combined with Dorward) disclose a method of storing both compressed data and uncompressed data within a file (storage area), which is ready for the improvement of allocating new storage areas when existing storage areas are full.  Li discloses a technique of allocating a new block (storage area) when all segments of that storage area are full, which is applicable to the storage system of Bagal (combined with Dorward).  It would have been obvious to integrate the allocation of new storage areas when blocks when existing storage areas are full from Li to the storage system of Bagal (combined with Dorward), because it would yield the predictable result of creating non-full allocated storage areas to store new data.

Re claim 2, Bagal, Dorward, and Li disclose the method of claim 1, and Bagal further discloses the following:
wherein storing the first data segment in the first storage segment through the deduplication process comprises: creating a logical block corresponding to the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the [information], a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  A checksum (feature value) is generated for each data block;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the first storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Dorward further discloses header information for an incompressible data block (p. 4, ¶ 48).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Bagal, Dorward, and Li, for the reasons noted in claim 1 above.

Re claim 3, Bagal, Dorward, and Li disclose the method of claim 2, and Bagal further discloses the following: wherein storing the first data segment in the first storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 4, Bagal, Dorward, and Li disclose the method of claim 1, and Bagal further discloses that in response to determining that the data block is compressible, adding the header information to the compressed data block to generate a second data segment of the second size; and storing the second data segment in the second storage segment through the deduplication operation (p. 7, ¶ 68 and p. 8, ¶ 75).  If the data block is compressible, it is compressed and a header added to indicate that it is compressed.  The compression causes the data size to be reduced (p. 8, ¶ 75).  The block is then stored according to a de-duplication process (p. 7, ¶ 68).

Re claim 5, Bagal, Dorward, and Li disclose the method of claim 4, and Bagal further discloses the following:
wherein storing the second data segment in the second storage segment through the deduplication process comprises: creating a logical block corresponding to the second data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the header information, a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68; p. 8, ¶ 75).  A checksum (feature value) is generated for each data block; in the case of a compressed block, this checksum can be stored in a header;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the second storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Re claim 6, Bagal, Dorward, and Li disclose the method of claim 5, and Bagal further discloses the following: wherein storing the second data segment in the second storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the second data segment in the second storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 7, Bagal, Dorward, and Li disclose the method of claim 1, and Bagal further discloses that determining whether the data block is compressible comprises: compressing the data block; determining a compression ratio of the compressing; and in response to determining that the compression ratio is greater than a threshold, determining that the data block is incompressible (p. 6, ¶ 63).  The compression ratio for a block is calculated, and if the space saved is below a threshold percentage (ratio greater than a threshold), it is determined that it is not worth compressing (incompressible).

Re claim 9, Bagal, Dorward, and Li disclose the method of claim 4, and Bagal further discloses that in response to determining that all second storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Re claims 10-16 and 18, Bagal, Dorward, and Li disclose the methods of claims 1-7 and 9 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 10-16 and 18, respectively (See Bagal, Fig. 1A, computing device 110).  Re claim 10, Bagal further discloses the following:
one or more processors; and (p. 8, ¶ 78);
a storage device for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform acts comprising: (p. 8, ¶ 78).

Re claim 19, Bagal, Dorward, and Li disclose the method of claim 1 above; accordingly, they also disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data deduplication (See Bagal, p. 9, ¶ 83-84).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagal in view of Dorward, further in view of Li, and further in view of Vitalo et al (US 8555053 B1).

Re claim 20, Bagal, Dorward, and Li do not specifically disclose padding compressed data blocks.

Vitalo discloses that in response to determining that the data block is compressible, further adding padding information to the compressed block to generate the second data segment of the second data size (Abstract; col. 5, lines 40-64).  The padding logic adds padding to data blocks to ensure a constant data size (Abstract).  This includes padding compressed blocks (col. 5, lines 40-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression of Bagal (combined with Dorward and Li), because Vitalo suggests that padding data to a constant block size would ensure optimal disk performance (Abstract).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-7, 9-16, and 18-20 filed 01/10/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1, 10, and 19, Applicant argues that Bagal and Dorward do not disclose the newly amended limitation “in response to determining that all first storage segments are unavailable due to data already being stored in all first storage segments in the storage area, allocating a new storage area in the storage device, the new storage area including a first storage segment for storing an incompressible data block and a second storage segment for storing a compressed data block”. 

In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Bagal discloses files (storage areas) containing storage segments for storing compressible and incompressible data, respectively (Fig. 1C), and 

Re claims 2-7, 9, 11-16, 18, and 20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 10, and 19, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 10, and 19 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 01/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132